Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-15 are allowed.

Applicant has amended independent claims 10 & 13 in response to the office action mailed 13 DEC 21.  The amendment and arguments found on pages 7-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

Galluzzi (US 3,359,434), Chien (US 2002/0101697), Rousset (US 2009/0251838), Weinert (US 2009/0262473), Ishikawa (US 2016/0285254), Handy (US 2018/0145498) and Blanke (US 2021/0257827) all teach circuitry that short circuit a power line when a fault is detected to intentionally melt a fuse.  The references do not teach all limitations of the current amendment however.  

The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowable because the prior art of record does not teach or fairly suggest an electrical network comprising all the features as recited in the claims and in combination with a second controllable short-circuiter connected between the output of the semiconductor switch and the third connection, wherein the first short-circuiter is controlled so as to at least temporarily cause. the first short-circuiter when the semiconductor switch is overloaded, the second short-circuiter is controlled so as to at least temporarily cause the second short-circuiter when the first short-circuiter is being closed or is closed and the first fuse is triggered when a current through the first fuse exceeds the current limit value as a result of at least the first short-circuiter being closed.

Claims 11 & 12 are allowable as they depend from claim 10, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a method for operating an electronic switch of an electrical network comprising all the features as recited in the claims and in combination with controlling the first short-circuiter so as to at least temporarily close the first short-circuiter when the semiconductor switch is overloaded, controlling the second short-circuiter when the first short-circuiter is being closed or is closed, and triggering a first fuse connected between the first connection and an input of the semiconductor switch when a current through the first fuse exceeds a current limit value of the fuse as a result of at least the first short-circuiter being closed.

Claims 14 & 15 are allowable as they depend from claim 13, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839